ORDER
Robert W. Gettleman, Judge.
Yasmeen Sturdivant appeals the dis-missal of her suit loosely alleging civil rights violations in connection with the sale of her home at an auction based on a foreclosure judgment. We affirm.
Sturdivant persists in trying to chal-lenge this foreclosure. Slightly over a year ago, we affirmed the dismissal—on insub-stantiality grounds—of her action against U.S. Bank and Select Portfolio Services after the mortgage on her house in Crete, Illinois, was foreclosed. See Sturdivant v. Select Portfolio Servicing, Inc., 602 Fed. Appx. 351 (7th Cir. 2015). She promptly returned to federal court, and in this com-plaint she alleged that the defendants vio-lated ' her constitutional rights by selling her house despite knowing that she had filed for Chapter 13 bankruptcy relief the previous day. In her view, her bankruptcy filing entitled her .to an automatic stay under 11 U.S.C. § 362(a). She specified that she meant to bring her suit under Bivens v. Six Unknoum Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).
The district court dismissed this suit. To the extent she sought an order declaring her to be the sole property owner, the court found her claim barred by the Rooker-Feldman doctrine. See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923). To the extent she sought damages for defendants’ alleged violation of the automatic stay, the court rejected this claim as a matter of law: under 11 U.S.C. § 362(c)(4)(A), no automatic stay may go into effect if, as here, a debtor files multiple bankruptcy petitions within a ’ year (and Sturdivant had even been barred from filing any additional petitions for 180 days). And to the extent she asserted constitutional claims, the court explained that the defendants are not state actors.
Sturdivant’s appeal from that decision is meritless. She again fails to provide any explanation of how the defendants, all private corporations, are acting under color of federal law. See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 n.2, 70-71, 122 S.Ct. 515, 151 L.Ed.2d 456 (2001); Muick v. Glenayre Elecs., 280 F.3d 741, 742 (7th Cir. 2002). As with her prior suit, her allegations are too insubstantial to invoke the district court’s federal-question jurisdiction. See Hagans v. Lavine, 415 U.S. 528, 537-38, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974); Avila v. Pappas, 591 F.3d 552, 555 (7th Cir. 2010).
Other litigants have been fined for filing similar complaints and briefs to the ones Sturdivant used in her first suit challeng-ing her foreclosure. See Carter v. Home-ward Residential, Inc., 794 F.3d 806 (7th Cir. 2015); Hayes v. Fed. .Nat’l Mortg. Ass’n, 638 Fed.Appx. 530 (7th Cir.2016) (nonprecedential decision); Cobige v. PHH Mortg. Corp,, 638 Fed.Appx. 503 (7th Cir. 2016) (nonprecedential decision); Mimms v. U.S. Bank, N.A., 630 Fed.Appx. 627 (7th Cir. 2016). Sturdivant was not warned last time, but as she continues to file meritless suits and appeals, we now order her to *468show cause within 14 days why the court should not impose sanctions under Federal Rule of Appellate Procedure 38. If she fails to pay any fine imposed as a sanction, she may be barred from filing any other litigation in this circuit until she has done so. See Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995).
AFFIRMED.